DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 is rejected because the specification, as originally filed, fails to disclose the amended step(s) of determining whether the one or more first PET images (e.g. scout images) include a region of interest of the object and in response to determining that the ROI of the object is not included in the first PET images, adjusting one or more first imaging conditions, generating one or more first adjusted PET images and determining a second imaging condition for the ROI based on the one or more first adjusted images if the first adjusted PET images include the ROI of the object as now claimed.  While Applicant asserts that support may be found in Paragraphs [0039], [0151] and [0152] (REMARKS, Page 12), Examiner respectfully disagrees.  Paragraph [0039] discloses use of PET image as a scout image or a pre-scan image to illustrate the volume of interest or region of interest and where the scout image may be used to guide a doctor to proceed in further medical examination.  Paragraphs [0151] and [0152] disclose where if multiple PET scout images are determined to be unacceptable, parameters may be adjusted and where information from one or more scout images may be used to determining scanning parameters of MR or PET examination in step 1208.  However, none of the cited paragraphs, nor the rest of the specification, discloses a step to determine if the ROI of the object is located first scout images.  Furthermore, the step of “determining a second imaging condition for the ROI based on the one or more first adjusted PET images if the one or more first adjusted PET images include the ROI of the object” (emphasis added) implicitly requires a second determination to check if the ROI of the object is included in the adjusted image which is also not disclosed in specification, as originally claimed.  Claim 4 is rejected because the specification, as originally filed, fails to disclose different movement speeds (e.g. adjusting the first imaging condition where the imaging condition is movement speed of a bed) of a bed for which the object is located for the imaging region as now claimed.  While Applicant asserts that Claim 4 does not require different movement speeds (REMARKS, Page 12), Examiner respectfully disagrees and notes that Claim 1 require the first imaging condition to be changed/adjusted when the ROI of the object is not located in the first PET image.  Thus, when the imaging condition is movement speed of a table and the ROI of the object is not located, the movement speed is adjusted per the Applicant’s claim.  Such a limitation is not supported in the specification as originally filed.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is objected because it is unclear what occurs if the ROI of the object is located in the first PET images.  For example, if the ROI of the object is located in the first PET images, does the method still implement steps to adjust imaging conditions and generated one or more first adjusted images? If so, it is unclear what conditions would be adjusted given that the ROI of the object is already imaged.  If not, then it would appear the adjusted imaging steps would be optional.  Claim 1 is also rejected because it is unclear if “a second imaging condition” is the same imaging condition as the “adjusted first imaging condition”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0284939 to DeMan et al. “DeMan” in view of NPL “PET image reconstruction with a system matrix containing point spread function derived from single photon incidence response” to Xin et al. “Xin”, NPL “PET/CT Imaging detection of chroidal melanoma” to Reddy et al. “Reddy” and  U.S. Publication No. 2012/0230563 to Vik et al. “Vik”.  
As for Claim 1, DeMan discloses a system, method and non-transitory computer readable media for imaging including steps of obtaining and reconstructing “preliminary or scout image data” at a first resolution (e.g. imaging condition), identifying a target region of interest (ROI) using the preliminary image data and subsequently, acquiring and reconstructing target image data at a second resolution (e.g. second, different imaging condition) greater than the first resolution (Abstract; Paragraphs [0028]-[0029], [0033]-[0039], [0045]-[0048] and [0054]-[0055]).  Examiner notes that the step of obtaining the first preliminary scout data would include step(s) of setting one or more imaging conditions for the scout scan and defining an imaging region on an object under examination in its broadest reasonable interpretation based on the positioning of the patient within the scanner and the initial settings used to image a general region of the patient.  In addition, the above steps are considered to read on the claimed limitations of generating a first PET image, determining from the first PET image an imaging region on the object, determining at least one examination parameter (e.g. resolution and/or sensitivity), scanning the examination region at a higher resolution and generating an examination image in its broadest reasonable interpretations.  Moreover, DeMan makes it clear
 “Although exemplary embodiments of the present technique are described in the context of a CT system, it will be appreciated that use of the present technique in various other imaging applications and systems is also contemplated.  Some of these systems include a positron emission tomography (PET)-CT scanner, a single or multiple source imaging system, a single or multiple detector system, a single photon emission computed tomography (SPECT)-CT system and/or an X-ray tomosynthesis systems” (Paragraph [0016]).  

Accordingly, one skilled in the art would appreciate using the method of obtaining a preliminary scout image and a higher resolution, second image described above with a PET system as such a modification merely involves a simple substitution of one known and contemplated medical imaging system for another to yield predictable results.  
As for the sinogram data sets, Xin teaches from within a similar field of endeavor with respect to reconstructing PET images (Abstract) where sinograms are used to obtain point spread functions (PSFs) of voxels (Page 018702-5) and where a PSF-OSEM (point spread function ordered subset maximization) algorithm is used to reconstruct the images (Abstract; Pages 018702-5-6).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have reconstructed the PET images described by DeMan (e.g. preliminary and higher resolution) according to known and conventional techniques as described by Xin in order to reconstruct PET images.  Such a modification merely involves combining prior art method according to known techniques to yield predictable results (MPEP 2143).   
Regarding the step of generating the first PET image starting after data acquisition starts but before data acquisition ends (e.g. on-the-fly acquisition), Reddy teaches from within a similar field of endeavor with respect to PET imaging systems and methods (e.g. combined PET/CT scanning system and method) for whole body (e.g. multiple ROIs) imaging (Page 1265) where an imaging protocol included 8-9 bed positions and after each bed position a 512 cm x 512 cm CT matrix was converted into a 128 cm x 128 cm matrix that was fed into the PET scan.  The PET scan reconstructed the images “on the fly” and utilized the CT scan to correct for attenuation.  Then, a processing means was used to fuse and display the PET and CT images as the “final image” (Page 1266).  Examiner notes that “on-the-fly” reconstruction implies generating at least a part of the final image before the data acquisition finishes in its broadest reasonable interpretation.  
Accordingly, it would have also been obvious to have implemented “on-the-fly” image reconstruction as described by Reddy in order enhance the speed of which the scout image data can be displayed (e.g. not waiting until acquisition is finished) as such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
In the modified method, Examiner notes that the ROI of the object is considered to be in the first scout image in order to proceed with the higher resolution imaging.  Nonetheless, Vik teaches from within a similar field of endeavor with respect to medical imaging and particularly with respect to scout imaging scans (Paragraphs [0023], [0029]) where the system includes an ROI locator in order to determine if subsequent image conditions should be adjusted in order to image the ROI (Paragraphs [0047]-[0050], [0055], [0057]).  Vik explains that subsequent image acquisitions with the adjusted FOV can include additional scout images (Paragraph [0091]).  
Accordingly, one skilled in the art would have been motivated to have further modified the imaging method described by DeMan to include an ROI locator as described by Vik in order to ensure that the object of interest is located in the scout images before subjecting the patient to higher resolution imaging.  Such a modification would appear to increase patient safety, reduce imaging errors and requires nothing more than combining prior art techniques to yield predictable results (MPEP 2143).  

Regarding Claims 2-3, Examiner notes that the image settings for the scout scan as described above would include information about the protocol (e.g. imaging sequence) to be performed and thus, “indicated to the user” (e.g. via display) in its broadest reasonable interpretation.  
As for Claims 4, 7-8 and 10, DeMan’s system and method includes a table motor controller that is configured to position the patient according to the defined target ROI and operator commands (Paragraphs [0029], [0032] and [0055]).  DeMan also makes it clear that an operator console which may include a keyboard can specify commands and scanning parameters (Paragraph [0029]).  
With respect to Claim 25, Examiner notes that the PSF-OSEM reconstruction method would appear to align with the claimed equation in its broadest reasonable interpretation and as evidenced by Manjeshwar teaching conventional OSEM reconstruction equations (Paragraph [0008]).  In other words, the PSF-OSEM reconstruction algorithms would incorporate the PSF.  Examiner also notes that the sinograms described by Xin are considered to be “converted” into “high resolution” sinograms as part of the image reconstruction process because they are part of the reconstruction algorithms including ordered subsets expectation maximization (OSEM) in its broadest reasonable interpretation (See Applicant’s specification: Paragraph [0045] stating that sinograms are converted into high resolution sinograms using MLEM or OSEM algorithms).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have reconstructed the PET images according to known and conventional techniques as described by Xin in order to reconstruct PET images.  Such a modification merely involves combining prior art method according to known techniques to yield predictable results (MPEP 2143).   

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMan, Xin, Vik and Reddy as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0329531 to Martinez-Möller et a. “Martinez-Möller”.  
With respect to Claim 5, DeMan, Xin, Vik and Reddy disclose a PET imaging system and method including a step of acquiring a scout scan as described above.  
However, the art of record does not appear to disclose the duration of the scout scan as claimed.  
Martinez-Möller teaches from within a similar field of endeavor with respect to PET imaging where multiple regions may be defined for image collection (Paragraphs [0021], [0062], [0065]-[0068]).  Martinez-Möller also discloses wherein a scout image is used to plan the following steps for the subsequent acquisition of more than one area (Paragraphs [0081]-[0085]).  Martinez-Möller explains that the generating of the PET image can be acquired within fifteen seconds. (“Firstly, an MR overview image (so-called scout image) is recorded (step 71). This MR overview image can be recorded with little time expenditure, for example within 20s per table position. PET measurement data can be recorded in the background during this recording (step 73). [0081] of Martinez-Möller et al.).  
Accordingly, it would have been obvious to a person skilled in the art to have used a quick acquisition for the scout imaging in order to quickly acquire image data. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMan, Xin, Vik and Reddy as applied to claim 2 above, and further in view of U.S. Publication No. 2011/0210261 to Maurer et al. “Maurer”.  
With respect to Claim 6, DeMan, Xin, Vik and Reddy disclose a PET imaging system and method including a table movement control as described above.  However, the art of record does not expressly disclose wherein the table is moved in accordance with an attachment fixed to the object or bed as claimed.  
In analogous medical imaging apparatus field of endeavor, Maurer discloses in Fig. 1 the device set forth above by using an attachment (marker(s)) affixed to the object (P) or to a bed (TC) on which the object (P) is placed (Paragraph [0048]).  
Before the effective filling date of the claimed invention, it would have been obvious to modify DeMan, Manjeshwar Uribe and Reddy by providing an attachment affixed to the object or to a bed on which the object is placed as taught by Maurer in order to enhance the accuracy of patient table positioning.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMan, Xin, Vik and Reddy as applied to claim 7 above, and further in view of U.S. Publication No. 2012/0317724 to Buettner.  
As for Claim 9, DeMan, Xin, Vik and Reddy disclose a PET system and method including an input device to set patient support positions as described above.  However, the art of record does not suggest wherein an external input means to move the patient support is mounted on the bed.  
Buettner teaches from within a similar field of endeavor with respect to diagnostic imaging systems and methods wherein a touch sensitive input device is connected on the patient support table to allow desired movement of the table in order to effectively position the patient (Paragraphs [0009]-[0018]; Figs. 1-2).  
Prior to the effective filing, it would have also been obvious to a person skilled the art to have modified the patient support described by DeMan, Xin, Vik and Reddy with an external input device mounted on the table to control the movement of the table and thus, the position of the patient as described by Buettner in order to enhance the positioning control.  Such a modification would allow an operator to fine tune any table position if necessary or manually change the position if necessary.  Moreover, such a modification merely involves combining prior art elements according to known techniques to yield predictable results.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 25 have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793